Appellant insists that he was entitled to a charge relating to suspended sentence although he was shown to be more than twenty-five years of age. The statute (Art. 689, P. C. 1925) and decisions thereunder are against appellant's proposition. (See authorities collated in Notes under said Art. 669, in Vernon's Ann. Tex. P. C., Vol. 1.) *Page 322 
Bills of exception attacking the affidavit for search warrant, and the admission of evidence found by virtue of it were not considered because in none of the bills is the said affidavit brought forward. In this condition the bills are incomplete. Pierce v. State, 106 Tex.Crim. R.,290 S.W. 1095; Holmes v. State, 104 Tex.Crim. R., 282 S.W. 585; Fisher v. State, 107 Tex.Crim. R., 296 S.W. 545.
The motion for rehearing is overruled.
Overruled.